        Case 1:16-cv-08649-JGK Document 59 Filed 01/24/20 Page 1 of 2
         Case 1:16-cv-08649-JGK Document 58-3 Filed 01/13/20 Page 1 of 2


                                                                    USDG SDf..JY
UNITED STA TES DISTRICTCOURT                                        DOCUMENT
SOUTI-IERN DISTRICTOF NEW YORK                                      ELECTRONICALLY FILED
                                                                    DOC!                     ·;--_rrn,-:..rr[:J -·-··"'
 EDWIN RAMOS, on behalf of himself, individually,
                                                                                         1
                                                                    DA fE FILED: --.-~.".:'.QY.~_! ..Qy____ ... - ..

 and on behalf of all others similarly-situated,
                                                                DocketNo.: l:16-cv-8649 (JGK)
                           Plaintiff,
             -against-                                         t6UPO5ED] ORDER OF
                                                               DISMISSAL WITH
 PARKCHESTER DEPARTMENT OF PUBLIC                              PREJUDICE
 SAFETY LLC d/b/a PARKCHESTER DPS LLC,

                          Defendant.


       WHEREAS, the parties in the above-captioned action have reached an agreement in

principle to resolve this matter; and

       WHEREAS, this Court, having reviewed the settlement agreement,

       NOW THEREFORE upon the joint application of all parties, by their respective counsel,

for entry of an Order of Dismissal with Prejudice; and the parties' having consented to the entry

of this Order; and sufficient cause appearing for the same; after due deliberation;

       It is HEREBY ORDERED AS FOLLOWS:

        I.       The parties' settlement has been negotiated in good faith at arm's length by the

parties' respective counsel;

       2.        The settlement, including the allocation of Plaintiffs' recovery and requested

attorneys' fees to Plaintiffs' counsel, is approved as a fair and reasonable disposition of the

Plaintiffs' Fair Labor Standards Act claims, pursuant to Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 1999 (2d Cir. 2015), and Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335-36

(S.D.N.Y. 2012); and
        Case 1:16-cv-08649-JGK Document 59 Filed 01/24/20 Page 2 of 2
        Case 1:16-cv-08649-JGK Document 58-3 Filed 01/13/20 Page 2 of 2



       3.     Accordingly, this action, and all of the claims asserted herein, is hereby dismissed

in its entirety with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2), without an

award of costs or attorneys' fees to any party except as provided for in the parties' settlement

agreement; and

       4.     The Court shall retain jurisdiction over this matter solely to enforce the settlement.


SO ORDERED:

       -~--~~-
       New
                        , 2020
              ork, New York




                                                2
